DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. DKPA 2016 70952 filed on 11/30/2016 and PCT/DK2017/050398 on 11/29/2017.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/17/2022 has been entered.
 
Response to Arguments
Applicant's arguments filed on 02/17/2022 have been fully considered
With regards to remarks about “Rejection under 35 U.S.C. 102”, the arguments are not persuasive. Examiner respectfully disagree for following reasons :
Applicant argues – “While Applicant disagrees with the Examiner's interpretation of Cotrell and the anticipation rejection based on that interpretation, claims 8 and 10 are 
Examiner respectfully disagree for following reasons:
Applicant’s arguments with respect to claim(s) 8 and 10  have been considered but are moot because the new ground of rejection  is applied using a new prior art .

Applicant argues – “With respect to amended independent claim 10, Applicant reiterates that Cotrell fails to disclose a wind turbine blade supported in a test stand with the edgewise direction of the blade being substantially vertical as recited. The Examiner disagrees and references Cotrell a disclosing a "vertical position of the blade" or vertical displacement of the blade.2 These are features of the Cotrell testing system, but each have nothing to do with the orientation of the blade on the support.”
Examiner respectfully disagree for following reasons:
 Cortell clearly teaches in para[0038]- “ Concurrently (or during the same operating or test period), the actuators 124 are operated by the control system 130 to excite the base 106 of the blade to move or oscillate as shown at 117 in a second direction (e.g., the edgewise direction by applying forces in the rotor plane (e.g., parallel to or coplanar with the blade plane) and at or near the edge natural frequency of the test system 104). Typically, the flap and edge resonant frequencies differ such that edge and flap forcing fonctions use two differing frequencies, but, in some embodiments, these two frequencies may be substantially the same. The actuators 124 may be hydraulic or 

Applicant further argues – “Cotrell fails to disclose providing a support frame to which an actuator is mounted. The Examiner references element 1140 as the recited support frame. Cotrell refers to element 1140 as an excitation input assembly.”.
Examiner respectfully disagree for following reasons:
Cortell calling 1140 an “ excitation input assembly “ not a support frame does not mean it’s not serving same function . According to Para[0089] this block is providing pivotal mounting of base such as 1104.
With regards to remarks about “Rejection under 35 U.S.C. 103”, the arguments are not persuasive. Examiner respectfully disagree for following reasons :
Applicant further argues- “The Examiner has failed to reconcile this contradiction in the references. If functions are retained, in accordance with the combination rationale defined in the MPEP, then a predictable result is that the testing system of Cotrell ceases to be able to properly test wind turbine blades. This is the only logical construction of Cotrell based on the asserted combination. Applying loads to the blade with a device mounted to the blade per Baker restrains the blade along its length. This construction contradicts the unrestrained requirement of Cotrell. One of ordinary skill would have understood, having considered Cotrell, that restraining the blade along its ”
Examiner respectfully disagree for following reasons:
The purpose of combining analogues art of Baker to Cortell is to show that a “profiled insert” can be there to facilitate the holding and moving of turbine blade in a perfect test position .Cortell already teaches the unrestrained and flexible movement but does not explicitly teaches a “profile insert.” Analogues art Baker clearly brings the enhancement in Cortell’s invention by implementing a possibility of profile insert. This arrangement does not destroy the advantage of cantilevered arrangement proposed by Cortell because the profiled insert will just be a helpful measure to hold the blade properly and in right place while testing. It will ensure the balance and stability of the blade which is a long big structure.
Thus, the arguments presented by applicant are not persuasive. Hence rejection based on 35 U.S.C. 103 is maintained.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b) (2) (C) for any potential 35 U.S.C. 102(a) (2) prior art against the later invention.
Claims 1,3,4-7 and 15-16 are  rejected under 35 U.S.C. 103 as being unpatentable over  Cotrell et al. (US 20110041617 A1), (hereinafter Cotrell) in view of  Baker et al  ( US 20130061683 A1) (hereinafter Baker) .
Regarding Claim 1 Cotrell teaches 
a test apparatus for torsional testing of a wind turbine blade, comprising:
a test stand ( Abstract , line 3, Fig 11, element 1112)  for rigidly supporting ( Para [0088], line 1-7 , “In contrast to the prior systems, the system 1100 uses a rigid or fixed test stand 1112 that does not pivot but is instead mounted to or supported at a base or lower end 1114 by the platform 1108”) a root end of the wind turbine blade  Para[0089], line 1-3, “The blade support assembly 1110 further includes a restoring spring assembly or element 1120 to facilitate pivotal mounting of the base or root 1104 of the blade 1102 in the test system 1100”)  ; 

    PNG
    media_image1.png
    863
    1355
    media_image1.png
    Greyscale

a load frame for mounting (Para [0037], line 20-21, “base/mounting structure of the support 110”. Para[0091], line 1-3, “blade mounting face or plate 1130”) on the wind turbine blade at a testing position along the length of the wind turbine blade (Para[0036], line 7-13, “The system 100 includes a test stand or blade support 110 for retaining a test article such as blade 104 in a cantilevered arrangement (i.e. testing position) with the base or root end 106 of the blade 104 rigidly or semi-rigidly affixed to the blade support 110 and the blade 104 extending outward with its tip end 108 being unrestrained along its length or along the longitudinal axis. In a similar fashion referenced to Fig 11 and Para[0088],line 7-11, “The test stand 1112 may take a conventional blade test stand form such as including one or more large concrete blocks or structures to provide ballast to support cantilevered mounting (i.e. testing position)  of a wind turbine blade 1102”. According to Para[0091], line 17-20, “As shown, the spring element 1124 may have an elongate body with a longitudinal axis of the blade 1102”); and 
at least one actuator connected between a fixed mounting point (Fig 11, element 1144, Para [0095], line 16-21, line 13-16, “The actuators 1142.1144. 1146 may be attached to the vertical face or side 1116 of the test stand 1112 and extend outward to abut the inner side (i.e. connected to fixed mounting plate) of the mounting plate 1130”) and the load frame for twisting the wind turbine blade about its longitudinal axis via the load frame (Para [0036], line 24-26, “The system is well suited for testing blades with large sensitivities to transverse displacements or rotations such as bend-twist coupled blades”. Also, according to Para [0037], line 7-13, “actuators 124 may be provided to excite the blade support 110 (i.e. load frame) to excite the base 106 of the blade 104 in a first direction, e.g., in the flap wise direction (e.g., transverse or orthogonal to a plane extending generally between the leading and trailing edge of the blade 104 and containing the longitudinal blade axis 109 or out of plane”. With reference to Fig 11,according to Para[0087] , line 9-15, “The system 1100 includes a blade support or blade support assembly 1110 (i.e. load frame) and an excitation input assembly 1140, which may be adapted as described above for the other test systems to excite the base 1104 of blade to provide dual-axis or multi-axis excitation (i.e. twisting in longitudinal direction) or testing to the blade (e.g., to provide excitation in the flap wise, edgewise, and torsional directions or degrees of freedom)), 


    PNG
    media_image2.png
    910
    1267
    media_image2.png
    Greyscale

Fig 1 – Prior art Cortell
wherein the load frame (Para[0091], line 1-3, “blade mounting face or plate 1130”) comprises an outer frame (Para[0091], line 1-9, “second or outer side 1134”) to which the at least one actuator (Para[0097], line 15-20, “The actuators 1146 are shown to be mounted to the side 1116 of the test stand, but. in other embodiments (not shown), the actuators may be mounted to the test platform or ground 1108 or another support structure and apply input forces as shown to the inner side of the plate 1130 and/or to the outer side of the plate 1130”) is connected and 
Cotrell is silent with regards to 
a profiled insert held within the outer frame, the profiled insert defining a profiled aperture substantially corresponding to the profile of the wind turbine blade at the testing position such that, in use, the profiled insert substantially encloses and is in direct contact with the outer surface of substantially the entire profile of the wind turbine blade.  
Baker teaches 
a profiled insert held within the outer frame, the profiled insert (Fig 6D and 7A, element 136, Para [0029], line 3-4, “surrounding a web 136. The web 136 can include an aperture 133”)defining a profiled aperture  substantially corresponding to the profile of the wind turbine blade at the testing position ( Fig 6D and 7A, element 133, Para [0029], line 4-6, “The web 136 can include an aperture 133 which is sized to receive the wind turbine blade 181 (i.e. profiled to turbine blade)”) such that, in use, the profiled insert substantially encloses and is in direct contact with the outer surface of substantially the entire profile of the wind turbine blade (Fig 6D, shows the web (i.e. profiled insert) 136 encloses and in direct contact with wind turbine blade  181).  

    PNG
    media_image3.png
    779
    1339
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    847
    997
    media_image4.png
    Greyscale

Fig 6D and 7 A – Prior art Baker
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include a profiled insert held within the outer frame, the profiled insert defining a profiled aperture substantially corresponding to the profile of the wind turbine blade at the testing position such that, in use, the profiled insert substantially encloses and is in direct contact with the outer surface of substantially the entire profile of the wind turbine blade as taught by Baker  in view of Cotrell for the purpose of describing a structure which can effectively hold the blade. Therefore, this technique would enhance the maneuvering of turbine blade in effective manner.
Regarding Claim 3 the combination of Cotrell and Baker teaches the test apparatus according to claim 1 .
Cortell is silent with regards to  wherein the profiled insert comprises a stress reduction hole which intersects with an end of the profiled aperture corresponding to an edge of the wind turbine blade, the stress reduction hole having a radius of curvature which is greater than the radius of curvature of the edge of the wind turbine blade.  
Baker teaches wherein the profiled insert comprises a stress reduction hole which intersects with an end of the profiled aperture corresponding to an edge of the wind turbine blade, the stress reduction hole having a radius of curvature which is greater than the radius of curvature of the edge of the wind turbine blade ( Fig 7A, Para[0030], “The frame 130 can include one or more load holes 135 (i.e. stress reduction hole) positioned to receive an actuator coupling for loading the wind turbine blade 181. The load holes 135 can be positioned to allow testing along multiple axes, “ )
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include wherein the profiled insert comprises a stress reduction hole which intersects with an end of the profiled aperture corresponding to an edge of the wind turbine blade, the stress reduction hole having a radius of curvature which is greater than the radius of curvature of the edge of the wind turbine blade  as taught by Baker in view of Cotrell  for the purpose of describing proper structure of the profile insert. Therefore, this technique would ensure the profiled insert to carry and distribute stress of the loading of blade and facilitate the lifetime of the insert itself.

Regarding Claim 4 the combination of Cotrell and Baker teaches the test apparatus according to claim 1 .
Cortell further teaches wherein the at least one actuator comprises a pair (Fig 11, element 1142, 1144 and 1146 .Para[0035], line 7-11, “Generally, the oscillating systems more actuators or other devices for imparting forcing functions in one, two, or more degrees of freedom or directions in a controlled manner (e.g., at the edge and/or flap resonant frequencies of the test system)”) of linear actuators (Para [0035], line 3-6, “In other words, the term “actuator" is intended to include nearly any device that may be used to provide displacement at a particular frequency or rate such as a hydraulic or other linear or rotary actuator”) arranged to apply a couple to the outer frame (Para[0097],line 15-20, “The actuators 1146 are shown to be mounted to the side 1116 of the test stand, but. in other embodiments (not shown), the actuators may be mounted to the test platform or ground 1108 or another support structure and apply input forces as shown to the inner side of the plate 1130 and/or to the outer side of the plate 1130 (I.e. frame) .

    PNG
    media_image1.png
    863
    1355
    media_image1.png
    Greyscale

Regarding Claim 5 the combination of Cotrell and Baker teaches the test apparatus according to claim 1. 
Cortell further teaches further comprising a support frame (Fig 11, element 1140, Para [0087], line 9-15, “The system 1100 includes a blade support or blade support assembly 1110 and an excitation input assembly 1140 (i.e. support frame)”) to which the at least one actuator is mounted (Para [0013], line 19-21, “the excitation input assembly may include one or more actuators mounted to the test stand”. Fig 11 shows actuator 1142, 1146, 1144 are connected to assembly 1140) the support frame being adjustably moveable relative to the test stand in the direction of the length of the wind turbine blade (Para [0094], line 10-15, “As shown, the excitation input assembly 1140 (i.e. support frame) includes a plurality of actuators 1142. 1144, 1146 (with a fourth hidden from view behind the spring element 1124) that may be operated in a cyclic manner (i.e. adjustably movable) as discussed above by a control system (such as system 130) to provide multi-axis texting or in some cases, dual axis testing”. According to Fig 11, the excitation assembly is attached to test stand 1112. So, any movement will be relative to test stand 1112. According to Para [0037], line 7-13, “For example, one or more oscillating actuators 124 may be provided to excite the blade support 110 to excite the base 106 of the blade 104 in a first direction, e.g. in the flap wise direction (e.g., transverse or orthogonal to a plane extending generally between the leading and trailing edge of the blade 104 and containing the longitudinal blade axis 109 or out of plane).  

    PNG
    media_image1.png
    863
    1355
    media_image1.png
    Greyscale

Regarding Claim 6 the combination of Cotrell and Baker teaches the test apparatus according to claim 5,
Cotrell further teaches  wherein the support frame (Fig 2, element 213) comprises a counterweight arranged to bear at least a portion of the weight of the load frame (Fig 2 –element 213, 211 and 222 and 3, Para [0049], line 7-10, “weights (although counterweights may be used in some cases to counterbalance the weight of the blade 204 to reduce loads at the follower carriage 310 such as by mounting or attaching on face 213 of the structure 211”).  
Cotrell does not explicitly teaches this “counterweight” for the embodiment of Fig 11.
However, it is obvious to combine the teaching of additional counterweight as explained in Fig 2-4 to a similar embodiment of Fig 11.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include wherein the support frame comprises a counterweight arranged to bear at least a portion of the weight of the load frame as taught by Cotrell in Fig 2-4 in a similar embodiment of Fig 11  for the purpose reducing the weight in follower carriage .Therefore, this technique would enhance the balancing of the large sized blade with additional weight to support .

Regarding Claim 7 the combination of Cotrell and Baker teaches a system for torsional testing of a wind turbine blade, the system comprising a test apparatus according to claim 1 .
Cotrell further teaches a wind turbine blade to be tested, wherein a root end of the wind turbine blade ( Para[0089], line 1-3, “The blade support assembly 1110 further base or root 1104 of the blade 1102 ( i.e. a wind turbine blade to be tested ) in the test system 1100 (i.e. test apparatus”) is supported by the test stand ( Abstract , line 3, Fig 11, element 1112) of the test apparatus such that the longitudinal axis of the blade is substantially horizontal and the edgewise axis of the blade is substantially vertical (Fig 1, longitudinal axis is 109 and in horizontal condition . Whereas another axis 115 is vertical).  
Regarding Claim 15  the combination of Cotrell and Baker teaches the test apparatus according to claim 1,
Cotrell further teaches wherein the at least one actuator is arranged to exert a force on the load frame (Para[0097], line 15-20, “The actuators 1146 are shown to be mounted to the side 1116 of the test stand, but. in other embodiments (not shown), the actuators may be mounted to the test platform or ground 1108 or another support structure and apply input forces as shown to the inner side of the plate 1130 and/or to the outer side of the plate 1130”. Para [0095] discusses about push pull forces.) in a substantially vertical direction and is configured to act against a weight of the wind turbine blade (Fig 2 –element 213, 211 and 222 and 3, Para [0049], line 7-10, “weights (although counterweights may be used in some cases to counterbalance the weight of the blade 204 to reduce loads at the follower carriage 310 such as by mounting or attaching on face 213 of the structure 211”).  
Cotrell does not explicitly teaches this “counterweight” for the embodiment of Fig 11.
However, it is obvious to combine the teaching of additional counterweight as explained in Fig 2-4 to a similar embodiment of Fig 11.
wherein the at least one actuator is arranged to exert a force on the load frame in a substantially vertical direction and is configured to act against a weight of the wind turbine blade as taught by Cotrell in Fig 2-4 in a similar embodiment of Fig 11  for the purpose reducing the weight in follower carriage .Therefore, this technique would enhance the balancing of the large sized blade with additional weight to support 
Regarding Claim 16  the combination of Cotrell and Baker teaches the test apparatus according to claim 4,
Cotrell further teaches  wherein the pair of linear actuators (Para [0035], line 3-6, “In other words, the term “actuator" is intended to include nearly any device that may be used to provide displacement at a particular frequency or rate such as a hydraulic or other linear or rotary actuator”) are configured to be arranged one on each side of the longitudinal axis of the wind turbine blade, at least one linear actuator of the pair of linear actuators Para[0097],line 15-20, “The actuators 1146 are shown to be mounted to the side 1116 of the test stand, but. in other embodiments (not shown), the actuators may be mounted to the test platform or ground 1108 or another support structure and apply input forces as shown to the inner side of the plate 1130 and/or to the outer side of the plate 1130 (I.e. frame) being configured to exert a force on the load frame in a substantially vertical direction ( Para[0095], this paragraph discusses about push pull force).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over  Cotrell  in view of  Baker and further in view of  Divinycell ( Divinycell H Technical data, Diab group , March 2009)(hereinafter Divinycell).
  Regarding Claim 2 the combination of Cotrell and Baker teaches the test apparatus according to claim 1 .
The combination is silent with regards to  wherein the profiled insert is formed from a material having a compressive strength of from about 0.3 MPa to about 10 MPa.  
Divinycell teaches wherein the profiled insert is formed from a material having a compressive strength of from about 0.3 MPa to about 10 MPa ( Page 1, the Technical data table presents this range in second row . Also 1st paragraph presents that this material can be used as sandwich composites in wind energy).   
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include wherein the profiled insert is formed from a material having a compressive strength of from about 0.3 MPa to about 10 MPa as taught by Divinycell in view of Cotrell  as modified by Baker for the purpose of describing an appropriate material for the insert. Therefore, this  special material would help with load bearing capabilities and keep the structure environment proof by giving thermal /acoustic/ water insulation.

Claims 8-10, 12-13, 18-20  are rejected under 35 U.S.C. 103 as being unpatentable over  Cotrell  in view of Lulker et al. ( US 20150192104 A1)(hereinafter Lulker).
Regarding Claim 8 Cotrell teaches a test apparatus for torsional testing of a wind turbine blade, comprising: 
a test stand ( Abstract , line 3, Fig 11, element 1112)  for rigidly supporting ( Para [0088], line 1-7 , “In contrast to the prior systems, the system 1100 uses a rigid or fixed test stand 1112 that does not pivot but is instead mounted to or supported at a base or lower end 1114 by the platform 1108”) a root end of the wind turbine blade ( Para[0089], line 1-3, “The blade support assembly 1110 further includes a restoring spring assembly or element 1120 to facilitate pivotal mounting of the base or root 1104 of the blade 1102 in the test system 1100”)  ; 

    PNG
    media_image1.png
    863
    1355
    media_image1.png
    Greyscale

a load frame for mounting (Para [0037], line 20-21, “base/mounting structure of the support 110”. Para[0091], line 1-3, “blade mounting face or plate 1130”) on the wind turbine blade at a testing position of the wind turbine blade (Para[0036], line 7-13, “The system 100 includes a test stand or blade support 110 for retaining a test article such as blade 104 in a cantilevered arrangement (i.e. testing position) with the base or root end 106 of the blade 104 rigidly or semi-rigidly affixed to the blade support 110 and the blade 104 extending outward with its tip end 108 being length or along the longitudinal axis. In a similar fashion referenced to Fig 11 and Para[0088],line 7-11, “The test stand 1112 may take a conventional blade test stand form such as including one or more large concrete blocks or structures to provide ballast to support cantilevered mounting (i.e. testing position)  of a wind turbine blade 1102”. According to Para[0091], line 17-20, “As shown, the spring element 1124 may have an elongate body with a longitudinal axis that generally coincides with a longitudinal axis of the blade 1102”); and 
at least one actuator connected between a fixed mounting point (Fig 11, element 1144, Para [0095], line 16-21, line 13-16, “The actuators 1142.1144. 1146 may be attached to the vertical face or side 1116 of the test stand 1112 and extend outward to abut the inner side (i.e. connected to fixed mounting plate) of the mounting plate 1130”) and the load frame for twisting the wind turbine blade about its longitudinal axis via the load frame (Para [0036], line 24-26, “The system is well suited for testing blades with large sensitivities to transverse displacements or rotations such as bend-twist coupled blades”. Also, according to Para [0037], line 7-13, “actuators 124 may be provided to excite the blade support 110 (i.e. load frame) to excite the base 106 of the blade 104 in a first direction, e.g., in the flap wise direction (e.g., transverse or orthogonal to a plane extending generally between the leading and trailing edge of the blade 104 and containing the longitudinal blade axis 109 or out of plane”. With reference to Fig 11,according to Para[0087] , line 9-15, “The system 1100 includes a blade support or blade support assembly 1110 (i.e. load frame) and an excitation input assembly 1140, which may be adapted as described above for the other test systems to excite the base 1104 of blade to provide dual-axis or multi-axis excitation , 

    PNG
    media_image2.png
    910
    1267
    media_image2.png
    Greyscale

Fig 1 – Prior art Cortell
wherein the test stand (Fig 12, element 1110, Para [0088], line 1-7 , “In contrast to the prior systems, the system 1100 uses a rigid or fixed test stand 1112 that does not pivot but is instead mounted to or supported at a base or lower end 1114 by the platform 1108”), the load frame (Fig 12, element 1130, Para[0091], line 1-3, “blade mounting face or plate 1130”) and the at least one actuator ( Fig 12, element 1244, Para[0097], line 1-2) are arranged such that, in use, the wind turbine blade (Fig 12, element 1102,) to be tested is rigidly supported by the test stand (Para [0088], line 1-7 , “In contrast to the prior systems, the system 1100 uses a rigid or fixed test stand 1112 that does not pivot but is instead mounted to or supported at a base or lower end 1114 by the platform 1108”) with the longitudinal axis of the blade substantially horizontal and the edgewise axis of the blade substantially vertical ( Para[0097], line 1-6, line 14-22. Also, Fig 1, element 109(longitudinal axis), 117(edgewise axis) and 115(flap wise axis) and Para [0038], line 1-12, explains the longitudinal axis being horizontal and other axis remaining vertical).

    PNG
    media_image5.png
    908
    1143
    media_image5.png
    Greyscale

Fig 12 and 13- Prior art Cortell
Cortell is silent with regards to testing position that is between the root end and a tip end. 
Lulker teaches testing position that is between the root end and a tip end ( Fig 1,shows the holding frame in middle and holding the blade in the middle where tip and root ends are at two opposite sides. Also,  Para[0035], “FIG. 1 shows a perspective view of an apparatus for handling a wind power installation rotor blade according to a first embodiment. The apparatus has a main body 1 (for example in the form of a rotary ring) with two C-shaped elements connected together by way of transverse bars 14. A pivotal portion or a pivotal bar or yoke 2 can connect first ends of the C-shaped rotary rings .”) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include testing position that is between the root end and a tip end as taught by Lulker in view of Cotrell for the purpose of  a balanced blade holding technique. Therefore, this technique would facilitate better handling ,repositioning and mounting of rotor blade which eventually help with test ( Lulker, Para[0007]). 

Regarding Claim 9 the combination of Cotrell and Lulker teaches the limitations of claim 8 .
Cotrell further teaches  the test apparatus according to claim 8, wherein the at least one actuator comprises a pair (Para[0035], line 7-11, “Generally, the oscillating systems may include one or more actuators or other devices for imparting forcing functions in one, two, or more degrees of freedom or directions in a controlled manner (e.g., at the edge and/or flap resonant frequencies of the test system)”) of linear actuators (Para [0035], line 3-6, “In other words, the term “actuator" is intended to include nearly any device that may be used to provide displacement at a particular frequency or rate such as a hydraulic or other linear or rotary actuator”) arranged to apply a couple to the outer frame (Para[0097],line 15-20, “The actuators 1146 are shown to be mounted to the side 1116 of the test stand, but. in other embodiments (not shown), the actuators may be mounted to the test platform or ground 1108 or another support structure and apply 1130 and/or to the outer side of the plate 1130 (I.e. frame) .

Regarding Claim 10 Cotrell teaches 
A method of torsional testing a wind turbine blade, the method comprising: 
rigidly supporting ( Para [0088], line 1-7 , “In contrast to the prior systems, the system 1100 uses a rigid or fixed test stand 1112 that does not pivot but is instead mounted to or supported at a base or lower end 1114 by the platform 1108”) a root end of the wind turbine blade ( Para[0089], line 1-3, “The blade support assembly 1110 further includes a restoring spring assembly or element 1120 to facilitate pivotal mounting of the base or root 1104 of the blade 1102 in the test system 1100”) in a test stand ( Abstract , line 3, Fig 11, element 1112) such that the longitudinal direction of the blade(Para[0013],line 17-22, )  is substantially horizontal (Para[0012],line 19-23, “second directions (with the second direction typically differing from the first such as when the first direction provides horizontal or edgewise excitation of a blade while the second direction provides vertical or flap wise excitation of a blade) and the edgewise direction of the blade is substantially vertical (Para[0012],line 19-23, “second directions (with the second direction typically differing from the first such as when the first direction provides horizontal or edgewise excitation of a blade while the second direction provides vertical or flap wise excitation of a blade);
 mounting a load frame on the wind turbine blade (Para [0037], line 20-21, “base/mounting structure of the support 110”. Para[0091], line 1-3, “blade  at a testing position of the wind turbine blade (Para[0036], line 7-13, “The system 100 includes a test stand or blade support 110 for retaining a test article such as blade 104 in a cantilevered arrangement with the base or root end 106 of the blade 104 rigidly or semi-rigidly affixed to the blade support 110 and the blade 104 extending outward with its tip end 108 being unrestrained along its length or along the longitudinal axis”); 
connecting at least one actuator between a fixed mounting point and the load frame (Para [0013], line 16-21, “The blade mounting plate may include an inner side proximate to or facing the test stand (e.g., extending transverse to a longitudinal axis of the primary' spring element), and the excitation input assembly may include one or more actuators mounted to the test stand and coupled (i.e. Connected between) to the inner side of the blade mounting plate (i.e. mounting point)”. Also, Para[0033], line 12-17, “abutting contact”); and 
twisting the wind turbine blade about its longitudinal axis at the testing position using the at least one actuator and the load frame (Para[0036], line 24-26, “The system is well suited for testing blades with large sensitivities to transverse displacements or rotations such as bend-twist coupled blades”. Also, according to Para [0037], line 7-13, “actuators 124 may be provided to excite the blade support 110 (i.e. load frame) to excite the base 106 of the blade 104 in a first direction, e.g., in the flap wise direction (e.g., transverse or orthogonal to a plane extending generally between the leading and trailing edge of the blade 104 and containing the longitudinal blade axis 109 or out of plane”). 



    PNG
    media_image2.png
    910
    1267
    media_image2.png
    Greyscale

Fig 1 – Prior art Cortell

Cortell is silent with regards to testing position that is between the root end and a tip end.
Lulker teaches testing position that is between the root end and a tip end ( Fig 1,shows the holding frame in middle and holding the blade in the middle where tip and root ends are at two opposite sides. Also,  Para[0035], “FIG. 1 shows a perspective view of an apparatus for handling a wind power installation rotor blade according to a first embodiment. The apparatus has a main body 1 (for example in the form of a rotary ring) with two C-shaped elements connected together by way of transverse bars 14. A pivotal portion or a pivotal bar or yoke 2 can connect first ends of the C-shaped rotary rings .”) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include testing position that is between the root end and a tip end as taught by Lulker in view of Cotrell for the purpose of  a balanced blade holding technique. Therefore, this technique would facilitate better handling ,repositioning and mounting of rotor blade which eventually help with test ( Lulker, Para[0007]). 

Regarding Claim 12 the combination of Cotrell and Lulker teaches the limitations of claim 10 .
Cotrell further teaches the method of claim 10 , wherein the step of connecting at least one actuator to the load frame is carried out by connecting a pair ( Fig 11, element 1142,1144 and 1146 .Para[0035], line 7-11, “Generally, the oscillating systems may include one or more actuators or other devices for imparting forcing functions in one, two, or more degrees of freedom or directions in a controlled manner (e.g., at the edge and/or flap resonant frequencies of the test system)”. Fig 11 also showing multiple actuators) of linear actuators (Para [0035], line 3-6, “In other words, the term “actuator" is intended to include nearly any device that may be used to provide displacement at a particular frequency or rate such as a hydraulic or other linear or rotary actuator”) of linear actuators to the load frame (Para [0037], line 20-21, “base/mounting structure of the support 110”. Para [0091], line 1-3, “blade mounting face or plate 1130”) and the step of twisting the wind turbine blade about its longitudinal axis is carried out by applying a couple (Para [0034], line 15-20, “there may be other components such as twist-coupling phenomena (e.g., torsional movements of the blade) due to concurrent excitation forces in differing directions”. According to Para [0036], line 7-13, “The system 100 includes a test stand or blade support 110 for retaining a test article such as blade 104 in a cantilevered arrangement with the base or root end 106 of the blade 104 rigidly or semi-rigidly affixed to the blade support 110 and the blade 104 extending outward with its tip end 108 being unrestrained along its length or along the longitudinal axis”,) with the pair of linear actuators (Fig 11, element 1142,1144 and 1146 .Para [0035], line 3-6, “In other words, the term “actuator" is intended to include nearly any device that may be used to provide displacement at a particular frequency or rate such as a hydraulic or other linear or rotary actuator”). 
 
    PNG
    media_image5.png
    908
    1143
    media_image5.png
    Greyscale


Regarding Claim 13 the combination of Cotrell and Lulker teaches the limitations of claim 10 .
Cotrell further teaches the method of claim 10 wherein the step of connecting at least one actuator to the load frame (Fig 11, element 1140, 1142, 1146- actuator, element 1130-load frame) comprises providing a support frame ( Fig 11, element 1140- support frame ) to which the at least one actuator is mounted and connecting (Fig 11 is showing the mounting and connection as follows)  the load frame to the support frame (Para [0087], line 9-15, “The system 1100 includes a blade support or blade support assembly 1110 and an excitation input assembly 1140 (i.e. support frame)”) via the at least one actuator (Para [0094], line 10-15, “As shown, the excitation input assembly 1140 (i.e. support frame) includes a plurality of actuators 1142. 1144, 1146 (with a fourth hidden from view behind the spring element 1124.)

    PNG
    media_image6.png
    869
    1432
    media_image6.png
    Greyscale



Regarding Claim 18  the combination of Cotrell and Lulker teaches the limitations of claim 8 .
Cotrell further teaches  wherein the at least one actuator is arranged to exert a force on the load frame (Para[0097], line 15-20, “The actuators 1146 are shown to be mounted to the side 1116 of the test stand, but. in other embodiments (not shown), the actuators may be mounted to the test platform or ground 1108 or another support structure and apply input forces as shown to the inner side of the plate 1130 and/or to the outer side of the plate 1130”. Para [0095] discusses about push pull forces.) in a substantially vertical direction and is configured to act against a weight of the wind turbine blade (Fig 2 –element 213, 211 and 222 and 3, Para [0049], line 7-10, “weights (although counterweights may be used in some cases to counterbalance the weight of the blade 204 to reduce loads at the follower carriage 310 such as by mounting or attaching on face 213 of the structure 211”).  
Cotrell does not explicitly teaches this “counterweight” for the embodiment of Fig 11.
However, it is obvious to combine the teaching of additional counterweight as explained in Fig 2-4 to a similar embodiment of Fig 11.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include wherein the at least one actuator is arranged to exert a force on the load frame in a substantially vertical direction and is configured to act against a weight of the wind turbine blade as taught by Cotrell in Fig 2-4 in a similar embodiment of Fig 11  for the purpose reducing the weight in follower carriage .Therefore, this technique would enhance the balancing of the large sized blade with additional weight to support. 
Regarding Claim 19  the combination of Cotrell and Lulker teaches the limitations of claim 8 .
Cotrell further teaches  the test stand includes a plurality of threaded bolts extending therefrom, the plurality of threaded bolts are configured to screw into a corresponding plurality of threaded bolt holes at the root end of the wind turbine blade ( Para[0089], “1112 is circular ( test stand) in shape with a plurality of mounting holes for receiving studs ,bolts”).  
Regarding Claim 20 the combination of Cotrell and Lulker teaches the limitations of claim 8 .
Cotrell further teaches  wherein the at least one actuator comprises a pair of linear actuators  (Para [0035], line 3-6, “In other words, the term “actuator" is intended to include nearly any device that may be used to provide displacement at a particular frequency or rate such as a hydraulic or other linear or rotary actuator”) configured to be arranged one on each side of the longitudinal axis of the wind turbine blade, at least one linear actuator of the pair of linear actuators being configured to exert a force on the load frame in a substantially vertical direction (Para[0097], line 15-20, “The actuators 1146 are shown to be mounted to the side 1116 of the test stand, but. in other embodiments (not shown), the actuators may be mounted to the test platform or ground 1108 or another support structure and apply input forces as shown to the inner side of the plate 1130 and/or to the outer side of the plate 1130”. Para [0095] discusses about push pull forces.).   

Claim 11 is  rejected under 35 U.S.C. 103 as being unpatentable over  Cotrell  in view of Lulker  and further in view of Baker.
Regarding Claim 11 the combination of Cortell and Lulker teaches the limitations of claim 10.
Cotrell further teaches 
The method of claim 10 wherein the load frame (Para[0091], line 1-3, “blade mounting face or plate 1130”) comprises an outer frame (Para[0091], line 1-9, “second or outer side 1134”) to which the at least one actuator (Para[0097], line 15-20, “The actuators 1146 are shown to be mounted to the side 1116 of the test stand, but. in other embodiments (not shown), the actuators may be mounted to the test platform or ground 1108 or another support structure and apply input forces as shown to the inner side of the plate 1130 and/or to the outer side of the plate 1130”) is connected and 
Cotrell is silent with regards to a profiled insert held within the outer frame, the profiled insert defining a profiled aperture substantially corresponding to the profile of the wind turbine blade at the testing position such that the profiled insert substantially encloses and is in direct contact with the outer surface of substantially the entire profile of the wind turbine blade
Baker teaches a profiled insert held within the outer frame, the profiled insert (Fig 6D and 7A, element 136, Para [0029], line 3-4, “surrounding a web 136. The web 136 can include an aperture 133”)defining a profiled aperture  substantially corresponding to the profile of the wind turbine blade at the testing position ( Fig 6D and 7A, element 133, Para [0029], line 4-6, “The web 136 can include an aperture 133 which is sized to receive the wind turbine blade 181 (i.e. profiled to turbine blade)”) such that, in use, the profiled insert substantially encloses and is in direct contact with the outer surface of substantially the entire profile of the wind turbine blade (Fig 6D, shows the web (i.e. profiled insert) 136 encloses and in direct contact with wind turbine blade  181).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include a profiled insert held within the outer frame, the profiled insert defining a profiled aperture substantially corresponding to the profile of the wind turbine blade at the testing position such that, in use, the profiled insert substantially encloses and is in direct contact with the outer surface of substantially the entire profile of the wind turbine blade as taught by Baker  in view of Cotrell for the purpose of describing a structure which can effectively hold the blade .Therefore, this technique would enhance the maneuvering of turbine blade in effective manner .
Claims 14 is   rejected under 35 U.S.C. 103 as being unpatentable over  Cotrell  in view of Lulker and further in view of  Lee et al. ( US 20160018284 A1)(hereinafter Lee).
Regarding Claim 14, the combination of Cotrell and Lulker  teaches the method of claim 10 .
Cortell is silent with regards to 
wherein the step of mounting a load frame on the wind turbine blade is carried out by sliding the load frame along the length of the blade from a tip end of the blade to the testing position.
Lee teaches installation of the resonance generating apparatus which is basically a load frame along the length of the blade (Fig 6, Para [0082], “FIG. 6 is a perspective 
Lee does not explicitly teaches sliding the load frame. However, it is obvious for an ordinary skill of art to understand by looking at the Fig 6 and Para [0082]-[0083] that the sliding is happening in length wise direction of and tip side of blade B to install the frame E so that it can hold the blade in balanced manner.

    PNG
    media_image7.png
    625
    860
    media_image7.png
    Greyscale

Fig 6-Prior art Lee.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include wherein the step of mounting a load frame on the wind turbine blade is carried out by sliding the load frame along the length of the blade from a tip end of the blade to the testing position as taught by Lee in view of Cotrell for the purpose of describing installing process of the load frame .Therefore, this technique would enhance a proper installation of the load frame for the blade holds.
Claims 17 is   rejected under 35 U.S.C. 103 as being unpatentable over  Cotrell  in view of Lulker and further in view of  Baker
Regarding Claim 17 the combination of Cotrell and Lulker teaches the test apparatus according to claim 8 .
The combination is silent with regards to  wherein the profiled insert comprises a stress reduction hole which intersects with an end of the profiled aperture corresponding to an edge of the wind turbine blade, the stress reduction hole having a radius of curvature which is greater than the radius of curvature of the edge of the wind turbine blade.  
Baker teaches wherein the profiled insert comprises a stress reduction hole which intersects with an end of the profiled aperture corresponding to an edge of the wind turbine blade, the stress reduction hole having a radius of curvature which is greater than the radius of curvature of the edge of the wind turbine blade ( Fig 7A, Para[0030], “The frame 130 can include one or more load holes 135 (i.e. stress reduction hole) positioned to receive an actuator coupling for loading the wind turbine blade 181. The load holes 135 can be positioned to allow testing along multiple axes, “ )
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include wherein the profiled insert comprises a stress reduction hole which intersects with an end of the profiled aperture corresponding to an edge of the wind turbine blade, the stress reduction hole having a radius of curvature which is greater than the radius of curvature of the edge of the wind turbine blade  as taught by Baker in view of Cotrell  for the purpose of describing proper structure of the profile insert. Therefore, this technique would ensure the profiled insert to carry and distribute stress of the loading of blade and facilitate the lifetime of the insert itself.
Prior Art
The prior art made of record and not relied upon us considered pertinent to applicant’s disclosure.
Richards (US 20170241860 A1) – This art teaches structure for fatigue testing of wind turbine blade.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AEYSHA N SULTANA whose telephone number is (469)295-9239. The examiner can normally be reached 8:00PM-5PM,CST ,Monday -Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


AEYSHA . SULTANA
Examiner
Art Unit 2862



/KYLE R QUIGLEY/Primary Examiner, Art Unit 2865